                Case 1:19-cv-10251-JGK Document 26 Filed 08/03/20 Page 1 of 1




      August 1, 2020

      BY ECF
      Hon. Sarah L. Cave
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

                     Re: E.F. et al., v. New York City Department of Education, et al.,
                         1:19-cv-10251 (JGK)


      Dear Judge Cave:

      I write jointly with Defendant’s counsel to advise the Court that the parties have reached a
      settlement in principal. Accordingly, we respectfully request that Your Honor adjourn the August
      7, 2020 conference sine dine to allow the parties 30 days to submit the proposed stipulation to
      the Court. We will be sending a letter to Judge Koeltl to advise him of the status.

      Thank you for Your Honor’s consideration of this request.

                                                                       Respectfully,


                                                                           /s/ Elisa Hyman
                                                                       ____________________
                                                                       Elisa Hyman
                                                                       Counsel for the Plaintiffs


      cc: Lana Koroleva, Esq. Assistant Corporation Counsel



The parties' joint Letter-Motion (ECF
No. 25) is GRANTED. The Settlement
Conference scheduled for Friday,
August 7, 2020, is adjourned sine die.
The parties are directed to file a
stipulation of dismissal, directed to the
                                             1115 Broadway, 12TH FL.
Honorable John G. Koeltl, by Thursday,
                                               New York, NY 10010
September 3, 2020.
                                        Ph: 646-572-9064/Fax: 646-572-9065
                                             www.specialedlawyer.com
SO-ORDERED 8/3/2020
